Memorandum by the Court.
Appeal from a judgment of the County Court of Chenango County, rendered May 13, 1969, adjudging defendant to be a youthful offender. While a stipulation was entered into by defendant’s counsel that a separate hearing upon the question of the admission of the confession was not necessary, the voluntariness of the statement was placed in issue and the trial court erred in admittting it before -defendant was afforded an opportunity to present evidence upon that issue. Such error cannot be deemed insubstantial. Judgment reversed, on the law and the facts, and a new trial ordered. Herlihy, P. J., Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by the court.